Exhibit 10.2

AMENDMENT NO. 1

VALLEY NATIONAL BANCORP BENEFIT EQUALIZATION PLAN

Effective as of January 1, 1996, the Valley National Bancorp Benefit
Equalization Plan (the “Plan”) is amended as follows:

 

1. Article I of the Plan is amended by renumbering Sections 1.5 through 1.23 as
Sections 1.6 through 1.24 respectively, and by adding the following new
Section 1.5:

“1.5. 'Change in Control' means any of the following events: (i) when Valley
National Bancorp (“Valley”) or any corporation in an unbroken chain of
corporations, beginning with Valley, if each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain (a “Subsidiary”), acquires actual knowledge that any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”), other than an affiliate
of Valley or a Subsidiary or an employee benefit plan established or maintained
by Valley, a Subsidiary or any of their respective affiliates, is or becomes the
beneficial owner (as defined in Rule 13d-3 of the Exchange Act) directly or
indirectly, or securities of Valley representing more than twenty-five percent
(25%) of the combined voting power of Valley’s then outstanding securities (a
“Control Person”), (ii) upon the first purchase of Valley’s common stock
Pursuant to a tender or exchange offer (other than a tender or exchange offer
made by Valley, a Subsidiary or an employee benefit plan established or
maintained by Valley, a Subsidiary or any of their respective affiliates),
(iii) upon the approval by Valley’s stockholders of (A) a merger or
consolidation of Valley with or into another corporation (other than a merger or
consolidation which is approved by at least two-thirds of the Continuing
Directors (as hereinafter defined) or the definitive agreement for which
provides that at least two-thirds of the directors of the surviving or resulting
corporation immediately after the transaction are Continuing Directors (in
either case, a “Non-Control Transaction”)), (B) a sale or disposition of all or
substantially all of Valley’s assets or (C) a plan of liquidation or dissolution
of Valley, (iv) if during any

 

- 1 -



--------------------------------------------------------------------------------

period of two (2) consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of Valley (the “Continuing Directors”)
cease for any reason to constitute at least two-thirds thereof or, following a
Non-Control Transaction, two-thirds of the board of directors of the surviving
or resulting corporation; provided that any individual whose election or
nomination for election as a member of the Board of Directors of Valley (or,
following a Non-Control Transaction, the board of directors of the surviving or
resulting corporation) was approved by a vote of at least two-thirds of the
Continuing Directors then in office shall be considered a Continuing Director,
or (v) upon a sale of (A) common stock of the Valley National Bank (the “Bank”)
if after such sale any person (as such term is used in Section 13(d) and
14(d)(2) of the Exchange Act) other than Valley, an employee benefit plan
established or maintained by Valley or a Subsidiary, or an affiliate of Valley
or a Subsidiary, owns a majority of the Bank’s common stock or (B) all or
substantially all of the Bank’s assets (other than in the ordinary course of
business). No person shall be considered a Control Person for purposes of clause
(i) above if (A) such person is or becomes the beneficial owner, directly or
indirectly, of more than ten percent (10%) but less than twenty-five percent
(25%) of the combined voting power of Valley’s then outstanding securities if
the acquisition of all voting securities in excess of ten percent (10%) was
approved in advance by a majority of the Continuing Directors then in office or
(B) such person acquires in excess of ten percent (10%) of the combined voting
power of Valley’s then outstanding voting securities in violation of law and by
order of a court of competent jurisdiction, settlement or otherwise, disposes or
is required to dispose of all securities acquired in violation of law.”

 

2. Section 2.8, as renumbered, is amended to read as follows:

“1.8 'Compensation Committee’ means the Personnel and Compensation Committee of
the Board of Directors.”

 

3. Section 1.10 (as renumbered) of the Plan is amended by deleting the terms “
ten (10) Years Of Continuous Service” and substituting “fifteen (15) Years Of
Continuous Service” in their place.

 

- 2 -



--------------------------------------------------------------------------------

4. The Plan is amended by renumbering Sections 1.10 through 1.25 (as renumbered)
as Sections 1.11 through 1.26, and by adding the following new Section 1.10:

“1.10 . 'Disabled' shall mean, with respect to a participant, that the
Participant has become mentally or physically disabled such that he or she is,
or is reasonably expected to be, unable to perform the usual and customary
duties of his or her position for a period of long and continued duration. For
this purpose the determination of a Participant’s disability shall be determined
by the Compensation Committee, in its sole but reasonable discretion. The
Compensation Committee shall consult with one physician of its choosing and one
physician of the subject Participant’s choosing in helping it to determine the
existence and extent of the Participant’s disability.”

 

5. Article IV of the Plan is amended by adding the following new paragraph to
the end thereof:

“Notwithstanding anything herein to the contrary, a Participant will have his or
her SERP Benefit forfeited in its entirety in the event that the Participant
leaves the employment of the Company for any reason, voluntarily or
involuntarily, prior to the attainment of age 55, except if such employment
terminates as a result of the Participant’s death or Disability. The preceding
sentence will not apply, and all Participant’s will be fully and absolutely
vested in their accrued SERP Benefits, in the event of a Change of Control. A
Participant’s SERP Benefit, if any, will only be paid in the same form and
beginning at the same time as his or her Pension Plan Benefit under the Pension
Plan.”

IN WITNESS WHEREOF, the Personnel and Compensation Committee of the Board of
Directors of Valley National Bancorp hereby adopts the foregoing Amendment No. 1
to the Valley National Bancorp Benefit Equalization Plan.

 

BY:

 

/s/ Robert McEntee

 

ROBERT McENTEE

 

Chairman

VNB Personnel and Compensation Committee

5/4/96

Date

 

- 3 -